Citation Nr: 1723501	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, to include entitlement prior to April 10, 2015.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2015 rating decision, by the Des Moines, Iowa, Regional Office (RO), which increased the evaluation for the Veteran's service-connected peripheral neuropathy of the left lower extremity from 20 percent to 40 percent, effective April 10, 2015, the date that the Veteran filed his claim for an increase.  The Veteran perfected a timely appeal of the rating assigned for the left lower extremity.  In the April 2017 Informal Hearing Presentation (IHP), the Veteran's representative pointed out that an increase can be assigned up to one year prior to the date of claim for an increase if it is factually ascertainable in that year that the increase occurred.  The Board will address this argument in its decision.  

As higher disability ratings are available for the Veteran's left lower extremity, the claim for a higher disability rating for peripheral neuropathy of the left lower extremity remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDING OF FACT

The Veteran's peripheral neuropathy of the left lower extremity has resulted in a disability analogous to no more than moderately severe incomplete paralysis of a peripheral nerve.  There has been no evidence of marked muscular atrophy or complete paralysis.  



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for left lower extremity peripheral neuropathy have not been met for any period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2015.  An additional letter was sent in December 2015.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein, as discussed further along in this document.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  

II.  Factual background & Analysis-I/R peripheral neuropathy, left lower extremity.

The Veteran maintains that his service-connected peripheral neuropathy of the left lower extremity is more disabling than reflected by the current disability rating assigned by the RO.  The Veteran also maintains that his current rating should be made effective prior to April 10, 2015.  In the April 2017 IHP, the Veteran's representative correctly stated that the effective date for a claim for an increase may be granted prior to the date of claim if it is factually ascertainable that an increase occurred within one year from the date of claim.  

This exception to the general rule of assigning an effective date no earlier than the date of claim is based on Congress' intent to allow for a one-year grace period for filing a claim for an increase in the disability, as shown by the evidence.  Gaston v. Shinseki, 605 F.3d 979, 984   (Fed. Cir. 2010).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability (ies).  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008); Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

The Veteran is currently service connected for peripheral neuropathy of the left lower extremity and assigned 40 percent disability rating under the provisions of Diagnostic Code 8520 of VA's Rating Schedule.  38 C.F.R. § 4.124a.  Diagnostic Code 8520 pertains to the sciatic nerve.  

Under this regulation, a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Historically, in a May 2010 rating action, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling, effective August 5, 2009.  Subsequently, a rating action in April 2013 increased the rating for peripheral neuropathy of the right and left lower extremities, each evaluated as 20 percent disabling, effective July 23, 2012.  

The Veteran's claim for a rating in excess of 20 percent for peripheral neuropathy of the right and left lower extremity (VA Form 21-526EZ) was received at the RO on April 10, 2015.  

In conjunction with his claim, the Veteran was afforded a VA peripheral nerves examination in June 2015, at which time he reported a 3 to 4 year history of paresthesias, numbness and occasional pain in his toes.  The Veteran indicated that the numbness occurred on the bottom of his feet and toes and goes up to just above the ankle on the left leg.  The Veteran reported severe intermittent pain in the right and left lower extremities.  He also reported moderate numbness in the right and left lower extremities.  Deep tendon reflexes were 1+ in the left knee and 0 in the right knee.  It was noted that the Veteran had decreased light touch in the left ankle and lower leg.  Absent light touch in the feet and toes.  There was decreased vibration sensation in the right and left lower extremities.  There was also decreased cold sensation in the right and left lower extremities.  No muscle atrophy was noted.  No trophic changes were noted.  Sciatic nerves were normal and femoral nerves were normal.  The diagnosis was diabetes mellitus peripheral neuropathy.  

Submitted in support of the Veteran's claim were VA progress notes dated from October 1999 to September 2015.  Among the records is a VA progress note, dated February 12, 2014, which indicates that a complete foot exam revealed normal visual inspection.  Pedal pulses were normal.  A sensory examination revealed abnormal/decreased or absent sensation to monofilament left foot.  The Veteran was seen on August 21, 2014 for an acute visit for left foot swelling; he stated that his left foot had been swollen for about 3 days and he had worn compression stockings daily.  The Veteran stated that the foot was not painful, but he had noticed some breakdown of the skin and thought that he should have it checked as he is a diabetic.  The Veteran had no complaints other than the swelling.  The pertinent diagnosis was cellulitis with skin break down of the left medial ankle.  On the occasion of another foot examination on February 26, 2015, it was noted that he had long fungal toenails with extensive callouses.  Pedal pulses were diminished bilaterally.  A sensory examination revealed abnormal/decreased or absent sensation to monofilament left foot.  

During a subsequent VA examination in December 2015, the Veteran reported that he had had some symptoms consistent with diabetic neuropathy over the past 4-5 years which would indicate this would have occurred in about 2011-2012.  The Veteran did not have constant pain in his extremities, but tended to have intermittent discomfort in the upper and lower extremities on both sides.  It was noted that the Veteran complained of numbness and paresthesias which were present in his lower extremities only.  The examiner also noted that the Veteran had been seen for treatment of an ulcer on the medial aspect of his left ankle by the wound clinic for the last 3 months or so.  At the present time, the wound clinic was doing daily dressing changes and topical Cadexomer iodine gel every 48 hours.  His wound had slowly been improving over time. The examiner noted that the Veteran did not report any weakness at present, other than he has the intermittent pain in his lower extremities along with paresthesias and numbness.  It was noted that the Veteran had a history for many years of chronic venous stasis in his lower extremities.  It was also noted that the Veteran had mild intermittent pain in the right and left lower extremities.  He also had mild paresthesias in the right and left lower extremity.  He also reported mild numbness in the lower extremities.  Strength in the lower extremities was 5/5.  The Veteran had decreased strength in the ankle and lower leg.  Light touch in the feet and toes was absent.  He had decreased position sense in the lower extremities.  Vibration and cold sensation was absent.  It was noted that the Veteran had mild incomplete paralysis of the sciatic nerve in the right and left lower extremity.  EMG performed in October 2015 was reported to be abnormal.  The pertinent diagnosis was diabetic peripheral neuropathy. 

The examiner noted that the Veteran should wear protective footwear to avoid injury to the foot.  The examiner also suggested that the Veteran should work in an adequately lighted area to avoid stumbling on objects that are not well seen, due to the decreased sensation in his feet.  Also because of his decreased sensation, he should not work at heights or around slippery or uneven surfaces for safety purposes.  The examiner further noted that the Veteran would be limited to no repetitive grasping and to avoid extensive use of the hands.  

After a careful review of the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's peripheral neuropathy in the left lower extremity is not warranted.  Based on the Veteran's assertions throughout his VA examinations and treatment visits, he experiences pain, numbness and a tingling sensation in his left lower extremity.  Although it is clear, however, that there is numbness, pain and paresthesia in the Veteran's left lower extremity, the record is absent evidence of more significant symptoms.  In this regard, the objective medical evidence of record is negative for any signs of muscle wasting or atrophy in the left lower extremity.  Significantly, while the June 2015 examination reported severe intermittent pain and moderate numbness in the left extremity, with decreased reflexes in the left knee, no muscle atrophy was noted and no trophic changes were noted.  Sciatic nerves were normal and femoral nerves were normal.  The examiner reported normal sciatic nerve with no paralysis.  In addition, during the December 2015 VA examination, the Veteran denied any weakness at present.  While the examiner reported decreased strength in the ankle and lower leg, and decreased position sense, it was noted that strength in the lower extremities was 5/5.  Moreover, the VA examiner has characterized the Veteran's disability as mild incomplete paralysis of the sciatic nerve in the left lower extremity.  

Despite this characterization, in light of the Veteran's lay assertions and VA treatment records reflecting his ongoing complaints of and treatment provided for the Veteran's peripheral neuropathy, the Board continues to find that the disability picture for the Veteran's service-connected peripheral neuropathy of the left lower extremity more nearly approximates moderately severe impairment.  The Board finds his symptoms of service-connected peripheral neuropathy did not constitute severe incomplete paralysis with marked muscular atrophy at any point during the period on appeal.  Accordingly, the criteria for a higher rating have not been met, and his appeal is denied.  

The Board acknowledges the Veteran's argument that he is entitled to a rating of 40 percent prior to April 10, 2015.  In this regard, the Board notes that the Veteran has referred to various treatment reports with regard to his left lower extremity, to include those prior to the rating period on appeal.  While the Veteran's disability is service-connected effective from August 2009, the actual rating period on appeal is only from April 2015, when he filed his claim for an increased rating or from April 2014 (one year earlier) provided that the evidence reflects a worsening during that one year period.  As such, the earliest effective date in a claim for increase can be up to one year prior to April 10, 2015, if it is factually ascertainable that an increase in the service-connected disability was shown during that time period.  38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010) (holding that the provisions of 38 U.S.C.A. §§ 5110 (b)(2) and its implementing regulation require that an increase in the Veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date).  

The Board has thoroughly reviewed the evidence dated within one year prior to the April 2015 claim for increase.  The evidence does not establish a basis to award a 40 percent rating for peripheral neuropathy of the left lower extremity during that period as there is no evidence of moderately severe incomplete paralysis of the sciatic nerve.  The Veteran has pointed to clinical findings of August 2014, which indicated that he was seen for an acute visit for left foot swelling; the pertinent diagnosis was cellulitis with skin break down of the left medial ankle.  He has also referred to report of a foot examination on February 26, 2015,which noted that he had long fungal toenails with extensive callouses.  Pedal pulses were diminished bilaterally.  A sensory examination revealed abnormal/decreased or absent sensation to monofilament left foot.  In this regard, the Board notes that clinical findings within the year prior to April 2015 reflect the presence of skin ulcers/sores on the left ankle for which the Veteran has been assigned a separate rating under 38 C.F.R. § 4.118, DC 7804.  There is no other evidence of record showing that an increase in disability for the peripheral neuropathy of the left lower extremity occurred within the one year period before the date of the claim for increase April 10, 2015.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his left lower extremities are more severe than that reflected by the current disability rating.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology, and has taken the Veteran's complaints into consideration when assigning a 40 percent evaluation for his claimed disability.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the Board finds that the current 40 percent evaluation for the Veteran's service-connected peripheral neuropathy of the left lower extremity is appropriate for the entirety of the rating period.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b) (1); Barringer v. Peake, 22 Vet. App. 242, 243-44  (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b) (1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected peripheral neuropathy of the left lower extremity, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his left lower extremity is manifested by pain, numbness, paresthesia and a tingling sensation.  His symptoms and the type of resulting functional impairment described by him are sensory and contemplated in the rating criteria.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, left lower extremity, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


